FORET, Judge.
MOTION TO DISMISS
On March 18, 1980, we ordered the plaintiff-appellant to show cause, on or before April 1, 1980, why his appeal should not be dismissed as being untimely perfected. No response has been made.
The record shows that the above captioned lawsuit was tried on September 27, 1979. Immediately after hearing the evidence, the trial court orally stated that the plaintiff’s suit would be dismissed and that a formal judgment would be signed accordingly.
Formal judgment was rendered and signed on October 29, 1979.
According to LSA-C.C.P. art. 1974, the delay for applying for a new trial is seven days exclusive of legal holidays. The delay begins to run on the day after the judgment was signed.
The delay for taking a devolutive appeal, pursuant to LSA-C.C.P. art. 2087, is sixty days from the expiration of the seven day delay for requesting a new trial.
In the present case, the order of appeal was signed on January 25, 1980, well beyond the time limit for a devolutive appeal. Accordingly, this appeal must be dismissed as being untimely.

APPEAL DISMISSED.